Citation Nr: 1504634	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  08-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected bilateral hearing loss disability on a scheduler and an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on a schedular and extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which evaluated the Veteran's service-connected bilateral hearing loss disability as noncompensable.  The Veteran disagreed and perfected an appeal.

The case has been before the Board and remanded multiple times for necessary development.  When it was before the Board in February 2013, a 20 percent rating was granted; the case was remanded to address a rating in excess of 20 percent as well as the claim of TDIU.  An additional Board remand followed in July 2014, again for necessary compliance with earlier remand instructions and consistent with the Veteran's request to be rescheduled for an examination.  The case has been returned to the Board again for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted.

In January 2015 argument before the Board, the Veteran's representative asserts that the Veteran is seeking an increased rating and TDIU based upon his inability to hear.  He seeks the increased rating for hearing loss and TDIU on a schedular as well as extraschedular basis.  He contends he cannot work in his lifelong profession as a trucker and driver because of his hearing loss.  He cannot drive because he cannot hear.  

The basis for rating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341 (2014).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a). 

Entitlement to an extraschedular rating under 38 CFR § 3.321(b)(1) and a TDIU extraschedular rating under 38 CFR § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 CFR § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 CFR § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service connected disabilities.  See VAOPGCPREC 6-96.  The Veteran, through his representative, argues that in this case both types of extra-schedular consideration are necessary.  

The record is replete with reference to the fact that the Veteran's results on VA audiograms and CNC testing are invalid and show "CNT" indicating could not test.  The Board has emphasized in multiple remands that the Veteran must cooperate with testing if he seeks an increased rating.  Nonetheless, VA treatment records in July 2013 show that the Veteran has some degree of cognitive impairment and also indicate a "developmental phonological processing disorder superimposed on an individual with limited intellectual ability and substandard educational attainment/opportunity."  

As noted above, the minimum schedular criteria for a TDIU are not met as the Veteran is rated 20 percent for hearing loss only.  38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Based upon the evidence cited above, consistent with the Veteran's argument set forth by his representative in January 2015, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to an increased rating for hearing loss and a TDIU on an extraschedular basis.  Therefore, remand for this purpose is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether an increased rating or TDIU on an extraschedular basis is warranted.  

2.  Then readjudicate the appeal.  If the benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




